Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
Claim 1 of this application is patentably indistinct from claim 20 of Application No. 16/850699. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 26, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRESNICK, "Machine Learning Algorithm Outperforms Cardiologists Reading EKGs", Health IT Analytics, July 12, 2017, Page 5.
    Regarding claims 1, 26 and 30, Bresnick discloses processing circuitry and a storage medium, wherein the processing circuitry is configured to: apply a machine learning model, trained using 64,000 electrocardiogram (ECG) data for a plurality of patients, 29000 patients, to sensed ECG data of a patient to determine, based on the machine learning model, that an episode of arrhythmia has occurred in the patient. Feature-based delineation of the sensed ECG data is performed to obtain cardiac features present in the sensed ECG data. In response to determining that the episode of arrhythmia has occurred in the patient, data comprising an indication that the episode of arrhythmia has occurred in the patient is generated and one or more of the cardiac features that coincide with the episode of arrhythmia.  
Regarding claims 2 and 27, Bresnick discloses performing feature-based delineation, the processing circuitry is configured to perform QRS detection in determining AV Block. 
 Regarding claims 3 and 28, the cardiac features present in the sensed ECG data comprising a variability of heartrate of the patient comprise the arrhythmias discussed in paragraph 8 in BRESNICK.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over BRESNICK, "Machine Learning Algorithm Outperforms Cardiologists Reading EKGs", Health IT Analytics, July 12, 2017, Page 5.
Regarding claims 4, 16 and 29, one of ordinary skill in the art would have found it obvioius to configure the processing circuitry to apply the machine learning model to the sensed ECG data of the patient to determine, based on the machine learning model, that that an episode of at least one of bradycardia, tachycardia, or atrial fibrillation has occurred in the patient because these are well-known arrhythmias routinely sensed and measured by cardiologist.  
Regarding claims 5, 10, 17, 22 and 23, to accurately preform an ECG analysis, one of ordinary skill in the art would have found it obvious to configure the processing circuitry to: receive an adjustment to the feature-based delineation of the ECG data in response to the data comprising the indication that the episode of Wenckebach arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the episode of arrhythmia; and perform, in accordance with the adjustment, feature-based delineation of the ECG data to obtain second cardiac features of the Mobitz II present in the ECG data.  
Regarding claims 6 and 18, to configure the machine learning algorithm to generate data comprising a high rate of precision and recall, one of ordinary skill in the art would have found it obvious to indicate that the episode of arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the episode of arrhythmia by configuring the processing circuitry to: identify a subsection of the ECG of the patient, wherein the subsection comprises ECG data for a first time period prior to the episode of arrhythmia, a second time period during the episode of arrhythmia, and a third time period after the episode of arrhythmia, and wherein a length of time of the ECG of the patient is greater than the first, second, and third time periods; identify one or more of the cardiac features that coincide with the first, second, and third time periods; and include, in the data, the subsection of the ECG and the one or more of the cardiac features that coincide with the first, second, and third time periods.  BRESNICK teaches it is desirable to configure the algorithm to exhibit high rates of precision and recall.
Regarding claims 7 and 19, one of ordinary skill in the art would have found it obvious based on the hierarchical logical structures teaching in BRESNICK to configure the processing circuitry to: process the sensed ECG data to generate an intermediate representation of the sensed ECG data; and to apply the machine learning model, apply a machine learning model, trained using intermediate representations of ECG data for a plurality of patients, to the intermediate representation of the sensed ECG data and the cardiac features present in the sensed ECG data to determine, based on the machine learning model, that the episode of arrhythmia has occurred in the patient.  
Regarding claims 8, 9, 20  and 21, one of ordinary skill in the art would have found it obvious to configure the processing circuitry to: determine a first classification of arrhythmia in the patient based on the feature-based delineation of the sensed ECG data; determine a second classification of arrhythmia based on the application of the machine learning model to the sensed ECG data; and determine that the episode of arrhythmia occurred in the patient based on the first classification and second classification. Multiple arrhythmias are commonly presented in ECG sensed signals and the skilled artisan would have been motivated to determine that the episode of arrhythmia occurred in the patient based on the first classification and second classification in view of BRESNICK teaching of using 14 rhythm classes. Determining a degree of similarity of the first classification and the second classification; and based on the degree of similarity of the first classification and the second classification, the skilled artisan would have found it obvious to configure the algorithm to determine that the episode of arrhythmia has occurred in the patient. 
Regarding claims 11 and 24, one of ordinary skill in the art would have found it obvious indicate an estimate of the certainty or likelihood the data indicates that the episode of arrhythmia has occurred in the patient because cardiac features that coincide with the episode of arrhythmia are based on a data set of 64,000 EKGs and the greater number of matches improves the certainty or likelihood that the episode of arrhythmia has occurred in the patient.  
Regarding claims 12 and 25, cloud computing devices are ubiquitous and they present desirable computing platforms for multiple users. One of ordinary skill in the art would have found it obvious to configure the machine learning algorithm of BRESNICK to operate on a cloud computing device to reduce computing costs for multiple platforms.  
Regarding claim 13, BRESNICK meets all of the claimed limitations as discussed above with respect to claims 1, 26 and 30 except for using an implantable cardiac monitoring device configured to sense the electrocardiogram (ECG) data of a patient and perform the feature-based delineation of the sensed ECG data to obtain cardiac features present in the sensed ECG data.
One of ordinary skill in the art would have found it obvious to house the machine learning algorithm of BRESNICK in an implantable device because implantable cardiac devices routinely measure ECG signals and it would be desirable to measure the ECG signals with an implantable device so that the device could additionally treat the patient for sensed arrhythmias.
Regarding claim 14, Bresnick discloses performing feature-based delineation, the processing circuitry is configured to perform QRS detection in determining AV Block. 
 Regarding claim 15, the cardiac features present in the sensed ECG data comprising a variability of heartrate of the patient comprise the arrhythmias discussed in paragraph 8 in BRESNICK. 
 Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues BRESNICK fails to determine that an episode of arrhythmia has occurred in the patient based on applying the machine learning model to the sensed ECG data, and the cardiac features present in the sensed ECG data are obtained by performing a feature-based delineation of the sensed ECG data.
	Applicant further argues, in claim 1, the data that is generated in response to determining that the episode of arrhythmia has occurred in the patient is based on both applying the machine learning model to the sensed ECG data (i.e. indication that the episode of arrhythmia has occurred) and performing the feature-based delineation of the sensed ECG data (i.e. one or more of the cardiac features that coincide with the episode of arrythmia).
	The model disclosed in BRESNICK performs detection of AV Block arrhythmias which includes Mobitz I and Mobitz II.
Mobitz I and Mobitz II are both subtypes of a 2nd degree AV Block and require feature delineation of the ECG signal to distinguish which type is present in the ECG signal. Mobitz I and Mobitz II are distinguished on an ECG by the pattern in which P waves are blocked.  In Mobitz I, there is a progressive prolongation of the PR interval until a P wave fails to conduct, whereas in Mobitz II, PR intervals are always the same length, but are followed by a pattern of one or more non-conducted P waves.
Diagnosing a Mobitz type I block requires a feature delineation at the PR interval on the ECG strip. In Mobitz I, the sinus node is healthy and fires consistently on time, so the P waves come at regular time intervals. However, atrial impulses traveling through the AV node take longer and longer to conduct at each subsequent impulse, causing a progressive prolongation of the PR interval, until one impulse is completely blocked. Consequently, the delineation of the QRS complexes are periodically dropped, resulting in a slowed heart rhythm, with more P waves that QRS complexes on the ECG. 
 	In BRESNICK data that is generated in response to determining that the episode of
arrhythmia comprising an absence of a QRS complex in an ECG has occurred in the patient is based on applying the machine learning model to the sensed ECG data (i.e. indicating that the episode of arrhythmia has occurred by sensing the absence of the QRS complex) and performing the feature-based delineation of the sensed ECG data (i.e. one or more of the cardiac features that coincide with the episode of arrythmia to determine whether the absence of the ORS complex is due to a Mobitz I or Mobitz II condition).
Similar to Applicant’s non-limiting example, as discussed in paragraph [0009] of the current application, the use of both feature delineation and machine learning in conjunction with one another improves the accuracy of the detection and classification of arrhythmia in distinguishing a Mobitz I or Mobitz II condition using the model disclosed in BRESNICK in a patient over the use of a machine learning algorithm, individually.
Clearly, BRESNICK does disclose performing feature-based delineation in distinguishing between Mobitz I and Mobitz II arrhythmia classifications. Feature-based delineation is clearly performed on the PR intervals of the sensed ECG data to obtain cardiac features in the sensed ECG data, as is recited in claim 1.
It is a mischaracterization of the conditions of Mobitz I and Mobitz II to assume the trained machine learning algorithm in BRESNICK is individually, applied to the ECG data, to both determine and identify a heart condition that occurred, such as Mobitz I, and that it is not necessary for the trained machine learning algorithm in BRESNICK to use any additional features to identify the heart conditions as discussed in BRESNICK. Both Mobitz I and Mobitz II have the common arrhythmia of a missing QRS complex. To not perform the PR interval feature-based delineation would leave the user of the BRESNICK model guessing as to which cardiac condition is present, the Mobitz I or the Mobitz II with possible fatal consequences for guessing the wrong condition.
Performing feature-based delineation of the sensed ECG data to obtain cardiac features in the sensed ECG data is more than an inherent part of the operation of the machine learning algorithm in BRESNICK, it is necessary to identify and distinguish Mobitz I from Mobitz II heart conditions based on ECG data.
Applicant argues, BRESNICK merely discusses identifying a type of heart condition that occurred, such as Mobitz I, but does not discuss generating data that includes cardiac features that coincide with the identified heart condition. The conditions of Mobitz I and Mobitz II necessitate generating data that includes cardiac features delineated to define and interpret distinguishing factors to judge whether Mobitz I or Mobitz II is present in the ECG.
Accordingly, BRESNICK does disclose performing feature-based delineation of the sensed ECG data to obtain cardiac features present in the sensed ECG data, as is recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
8/29/2022